Citation Nr: 0825669	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures or blackouts.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1961 to 
March 1964.  

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied service connection for a nervous disorder manifested 
by dizziness and blackouts.  The veteran was notified, but 
did not initiate an appeal, of that denial.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.  

Following receipt of notification of the August 1994 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  The basis for the 
recharacterization of the issue was that the current claim 
was grounded in the theory that there was a neurological 
basis (rather than a psychiatric origin) for the veteran's 
blackouts or seizures and that this matter had not been 
addressed in the December 1979 rating action.  As such, the 
Board determined that the RO should consider the claim for 
service connection for a disability manifested by blackouts 
or seizures on a de novo basis.  

Following completion of the requested development, the RO 
returned the veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court vacated and remanded the service connection 
issue to the Board for further evidentiary development.  

In August 2001, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  Following completion 
of the requested actions as well as a continued denial of the 
service connection issue, the RO, in January 2004, returned 
the appeal to the Board.  Because the veteran had recently 
placed VA on notice of the existence of additional medical 
records, the Board, in March 2004, remanded his claim to the 
RO to accord the agency an opportunity to procure any such 
additional pertinent evidence.  Following completion of the 
requested development, the RO, in December 2004, returned the 
veteran's case to the Board for further appellate review.  

In March 2005, the Board denied service connection for a 
disability manifested by seizures or blackouts.  In August 
2005, the Board denied the veteran's motion for 
reconsideration of the March 2005 decision.  

The veteran appealed the Board's March 2005 decision to the 
Court.  In August 2007, the Court vacated and remanded the 
service connection issue to the Board for further evidentiary 
development.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

After reviewing medical records and examining the veteran at 
a March 2003 VA epilepsy and narcolepsy examination, an 
examiner noted the veteran's history of seizures, loss of 
consciousness, and "jerking."  The examiner further stated 
that magnetic resonance imaging (MRI) had shown multiple 
lacunar infarctions and some generalized atrophy but that the 
veteran had failed to report for an electroencephalogram 
(EEG) that had been scheduled.  The examiner explained that 
he was unable to determine whether the veteran had "some 
clear-cut epileptiform activity" without the EEG.  

In any event, the examiner expressed his opinion that "it is 
very unlikely that . . . [any] seizures are related to . . . 
service."  Rather, the examiner felt that the veteran's 
seizures "are more likely, if they are seizures at all, . . 
. related to . . . [the veteran's] other medical conditions, 
including . . . diabetes and . . . history of excessive 
alcohol use with related complications."  In addition, the 
examiner believed that the veteran's atrophy "certainly 
could be related to his longstanding history of alcohol 
overuse" and that the multiple small vessel changes "are 
due to microvascular disease and his diabetes and could be a 
component of [the] possible underlying seizure disorder."  

Thereafter, the veteran underwent an EEG which was normal and 
showed "[n]o evidence of any clear-cut underlying 
epileptiform discharges."  In any event, the March 2003 
examiner explained in a September 2003 addendum that any 
possible seizure disorder that the veteran may have "is 
unlikely related to [the] previous [in-service] trauma."  
The examiner again referenced the veteran's long history of 
alcohol abuse.  

Also in the September 2003 addendum, the examiner noted that, 
if felt to be warranted, the veteran could be accorded 
"prolonged epilepsy monitoring over a period of a week or so 
to see if there was any underlying epileptiform discharges."  
Thereafter, and specifically in October 2003, the veteran 
underwent an electroencephalogram which was "considered to 
be within the limits of normal for . . . [his] age during the 
alert and drowsy state."  

In December 2003, a private physician provided an impression 
of a chronic seizure disorder.  Several days later, the 
veteran underwent additional MRI of his brain.  Findings 
included moderate chronic microvascular ischemic changes in 
the white matter of both cerebral hemispheres as well as mild 
cortical and central atrophic changes (both of which were 
considered to be compatible with the veteran's age) and old 
lacunar infarctions in the right thalamus and in the upper 
aspect of the right lentiform nucleus extending to the 
mid-portion of the right corona radiata.  

The veteran has not undergone "prolonged epilepsy monitoring 
over a period of a week or so to see if there was any 
underlying epileptiform discharges," as suggested in the 
September 2003 addendum.  Because a private medical record 
subsequently dated in December 2003 provided an impression of 
a chronic seizure disorder that was apparently unconfirmed by 
testing, the Board finds that a remand of the veteran's 
service connection claim is necessary.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be scheduled for 
"prolonged epilepsy monitoring over a 
period of a week or so" at an appropriate 
VA facility to determine the presence, or 
absence, of some form of epilepsy, or 
other disability, causing his seizures and 
blackouts.  The claims folder must be made 
available to the examiner, or treating 
physician, in conjunction with this 
evaluation.  All indicated studies should 
be conducted.  

All pertinent pathology shown should be 
noted in the evaluation report.  The 
examiner (or treating physician) should 
also express an opinion as to whether it 
is at least as likely as not (e.g., a 
50% probability or greater) that any 
disability manifested by seizures or 
blackouts is related to service, including 
the in-service episode of having been 
struck in the face by another individual 
and having sustained a radiolucent line 
fracture extending through the mid-portion 
of the nasal spine in December 1963.  

In reaching this conclusion, the examiner 
(or treating physician) should address the 
VA examiner's March 2003 and September 
2003 opinions as well as the private 
medical opinions dated in August 1995 
(opining that "[s]eizures can, indeed, be 
from head trauma and [that the] patient 
has a significant probability of seizures 
from [the] previous head injury in 1963") 
and in 2003 (suggesting that the veteran 
has epilepsy which is post-traumatic).  
Complete rationale should be given for all 
opinions reached.  

2.  Following the completion of the above, 
the AMC should re-adjudicate the issue 
entitlement to service connection for a 
disability manifested by seizures or 
blackouts.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

